Opinion by
Head, J.,
If the testimony of the plaintiff be accepted as true, he may well complain he was subjected to some harsh treatment by his creditor. There are many injuries of that character which cannot be redressed by a court ad*317ministering justice according to law. In our judgment the opinion filed by his honor, Judge Stewart, in support of the judgment entered for the defendant non obstante veredicto, furnishes sound legal grounds for the conclusion he reached. It would serve no good purpose to attempt to state them in other or different language. For the reasons given in that opinion we conclude the judgment was properly entered.
Judgment affirmed.